Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/20 has been entered.


Response to Amendment
In response to the amendment received December 17, 2020:
a. Claim 1 has been amended and Claim 2 has been cancelled.
b. the 112 rejection has been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on January 7, 2019.

 Response to Arguments


Applicant Argues 

Applicant submits that Takaaki fails to disclose a cathode material comprising 0.1 to 1% by mass of SrO relative to a total surface of the solid phase and pores, wherein the solid phase also has an occupied surface area of 91-99.5% of a main phase expressed by the general formula ABO3. Takaaki is directed to a ceramic slurry containing ceramic fine particles and alkaline earth metal oxide fine particles. See, Takaaki, Abstract; paragraphs [0001] and [0013]-[0014]. Paragraph [0033] of Takaaki teaches that its ceramic slurry may also contain alkaline earth metal oxide coarse particles in an amount of 0.1 to 1.0 % by mass, and that the alkaline earth metal oxide fine particles may contain BaO, CaO, or SrO. However, nowhere does Takaaki teach that the coarse particles may contain SrO such that the amount of SrO is 0.1 to 1.0% by mass. 
 
 
Furthermore, the examples in Takaaki all teach that the slurry which contains 0.1 to 1.0 % by mass of SrO also contains 55 to 75% by mass of ceramic balls such as ZrO2, 0.3 to 10% by mass of ceramic coarse particles, and the remainder as dispersion medium such as methanol. See, Takaaki, paragraphs [0033] and [0037]-[0038]. Nowhere does Takaaki teach or even suggest that the amount of SrO relative to a total surface area of 91-99.5% of a main phase expressed by the general formula ABO3 is within the claimed range. 

The present Specification teaches that the occupied surface area ratio is based on the amount of SrO relative to a total surface area of the solid phase, including 91-99.5% of the perovskite oxide main component.

In contrast, the 0.1 to 1% by mass of Takaaki cited in the Office Action refers not to the amount of SrO relative to a total surface area of a solid phase including 91-99.5% of a main phase by the general formula ABO3 but rather relative to the entire slurry mixture, including ceramic balls and liquid dispersion medium. 
In particular, paragraph [0078] of Takaaki teaches that an example in which the ceramic slurry contains 1.5% by mass of LSCF powder, 0.15% by mass of SrO, 27% methanol as a dispersion medium, and 71.35% by mass of ZrO2 balls.

 Paragraph [0080] of Takaaki teaches that the ceramic balls are eventually removed before forming the final ceramic slurry. If the LSCF powder is considered to be the claimed "main phase" and the SrO is considered to be the "secondary phase" of the electrode 6 of Takaaki, the mass percentage of SrO relative to the total surface area of the perovskite oxide and SrO would be 9.09%, which is much higher than the claimed 0.05 to 3% value.




Examiner respectfully disagrees


The specification discloses that the main phase is configured by a main component being perovskite oxide [0024] it does not specifically disclose the solid phase includes 91-99.5% of the perovskite oxide main component, rather it discloses the solid phase including 91-99.5% of a main phase configured by a main component being a perovskite oxide. It is unclear if the main component further comprises another component other than perovskite oxide

Furthermore even if the specification teaches that the occupied surface area ratio is based on the amount of SrO relative to a total surface area of the solid phase, including the perovskite oxide main component

Therefore in Takaaki, If the LSCF powder, methanol and the ZrO2 balls can considered to be the claimed "main phase" and the SrO is considered to be the "secondary phase" of the electrode 6 of Takaaki, the mass percentage of SrO relative to the total surface area of the main phase (LSCF powder, methanol and the ZrO2 ball) is  0.15% by mass, which is within the claimed range of 0.05 to 3% value.


Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)

The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)

Claim Rejections - 35 USC § 103
Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over OHMORI et al. (JP 5522870 B1, using US 2015/0349349 A1, cited in the IDS, as an English equivalent) in view of Takaaki (JP2014129185).

Regarding claim 1, OHMORI teaches a fuel cell (title) comprising; 
an anode (abstract), 
a cathode (abstract) containing a solid phase including a main phase and a secondary phase within the cathode ([0009]), the main phase being a perovskite oxide including at least one of La and Sr at the A site ([0009]), the main phase being expressed by the general formula ABO3 (abstract), 
a solid electrolyte layer disposed between the anode and the cathode ([0009]), 
an occupied area ratio of the main phase, relative to a total surface area of the solid phase and pores within the cross section of the cathode, being at least 87.5% to no more than 99.75% (overlaps being greater than or equal to 91% and less than or equal to 99.5%) [0032]
and an occupied surface area ratio of the secondary phase relative to the total area of the solid phase and pores within a cross section of the cathode is no more than 9.5% and preferably at least 0.25% and no more than 0.25%  (overlaps the claimed range of greater than or equal to 0.05% and less than or equal to 3%)([0009,0031-
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.
OHMORI fails to teach the secondary phase comprising strontium oxide wherein the occupied surface area ratio of the strontium oxide within a cross section of the cathode is greater than or equal to 0.05% and less than or equal to 3%

OHMORI does not specifically disclose the secondary phase comprising strontium oxide wherein an occupied surface area ratio of strontium oxide relative to the total surface area of the solid phase and pores within the cross section of the cathode, being greater than or equal to 0.05% and less than or equal to 3%.  
Takaaki et al. teaches a oxygen electrode (cathode) including porous ceramics [0004; 0016] including a main phase comprising ceramic coarse particles including a perovskite oxide [0035; 0064] and a second phase including alkaline earth metal oxide coarse particles including SrO (strontium oxide) [0031; 0064; 0078] at 0.1 to 1% by mass [0033] wherein the content of the SrO can affect the characteristics of the ceramic layer [0027] and the influence of the oxygen electrode. [0074]  

 does not directly disclose the occupied surface area ratio of the SrO within a cross section of the cathode being greater than or equal to 0.05% and less than or equal to 3%, the occupied surface area ratio is a variable that can be modified to affect the characteristics of the ceramic layer and the influence of the oxygen electrode [0027; 0074].  Thus the precise claimed ratio would have been considered a result effective variable by one having ordinary skill in the art at as of the effective filing date of the invention. As such, without showing unexpected results, the claimed surface area ratio cannot be considered critical.
	 Accordingly, one of ordinary skill in the art at the time of the invention would have optimized, by routine experimentation, the surface area ratio to obtain a desired ceramic characteristics and electrode influence. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). (App 13750549)
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the SrO of Takaaki et al. in the cathode of OHMORI in order improve the ceramic characteristics and electrode influence.


Regarding claim 3, OHMORI  discloses wherein the cathode comprises a third phase confirgured by at least one of (Co, Fe)3O4. [0037].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.